Order entered August 6, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00687-CR

                              JAMES ERIC HOOTEN, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-80086-08

                                             ORDER
        The Court GRANTS court reporter Niki D. Garcia’s August 2, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Garcia to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE